DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 12/20/2021. Claims 1-20 are currently pending in the application. An action follows below:
Claim Objections
Claim 5 is objected to because of the following informalities: “the display wiring” in lines 3-4 should be changed to -- the fourth display wiring -- in order to clarify the claimed limitation and to be consistent with Fig. 14.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “third and fourth insulating layers surrounding the first insulation layer disposed in the pixel area” in lines 9-10 should be changed to -- third and fourth insulating layers surrounding the first insulating film and disposed in the pixel area -- in order to render the antecedent basis for “the first insulation layer” in the claim (note that the term “the first insulation layer” is not in the specification and drawing) and to avoid repeating the same limitation, “a first insulating film disposed inside the pixel area” in the claim.  Appropriate correction is required.
Claims 11-19 are objected to because of the following informalities: “the display device” in line 1 should be changed to -- the display panel -- in order to avoid insufficient antecedent basis for “the display device” in the claims. Appropriate correction is required.
Claim 15 is additionally objected to because of the following informalities: “the display wiring” in line 4 should be changed to -- the fourth display wiring -- in order to clarify the claimed limitation and to be consistent with Fig. 14.  Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0032156 A1; hereinafter Hwang) in view of Kim et al. (US 2021/0104705 A1; hereinafter Kim.)
As per claim 10, Hwang discloses a display panel (see at least Figs. 2, 4, 12) comprising: 
an active area including a pixel area, a wiring area surrounding the pixel area and a transmission area surrounded by the pixel area and the wiring area (see at least Figs. 2, 4B, 12. disclosing an active area [AA, HA] including a pixel area [AA], a wiring area [LA] surrounding the pixel area, and a transmission area [HTA] surrounded by the pixel area and the wiring area;) 
a transistor layer having a first display wiring and a second display wiring (see at least Figs. 4B, 12, disclosing a transistor layer including at least elements [TR, SSLa, SSLb] and having a first display wiring [SL/ SL and SSL connected to SL] and a second display wiring [another SL/ another SL and SSL connected to another SL;) 
a planarization layer disposed on the transistor layer (see at least Fig. 12, disclosing a planarization layer [40] disposed on the transistor layer;) 
a light-emitting device layer disposed on the planarization layer and including a plurality of light-emitting devices (see at least Fig. 12, disclosing a light-emitting device layer [EE, portion of 50 in the pixel area AA] including a plurality of light-emitting devices [EE] and disposed on the planarization layer;) 
a first encapsulation layer disposed on the light-emitting device layer and in the pixel area (see at least Fig. 12, disclosing a first encapsulation layer [ECG] disposed on the light-emitting device layer and in the pixel area;) and 
a touch sensor layer disposed on the first encapsulation layer and including a third display wiring and a fourth display wiring (see at least Figs. 11, 12; ¶ 212 , disclosing a touch sensor layer [including all elements of SU except for the element 63] disposed on the first encapsulation layer and including a third display wiring [an upper portion of BL1 connected to a pattern SP1H on the top of the hole HA] and a fourth display wiring [a lower portion of BL1 connected to a pattern SP1H on the bottom of the hole HA].)
Accordingly, Hwang discloses all limitations of this claim except that Hwang is silent to the Hwang first encapsulation layer including a first insulating film, a third insulating layer, and a fourth insulating layer, as claimed.
However, in the same field of endeavor, Kim discloses a related display panel (see at least Figs. 1, 3, and any of Figs. 18-20) comprising a first encapsulation layer disposed on the light-emitting device layer and including a first insulating film disposed inside the pixel area and third and fourth insulating layers surrounding the first insulation layer disposed in the pixel area (see at least any of Figs. 18-20; ¶ 187, disclosing a first encapsulation layer [300B] disposed on the light-emitting device layer [a layer including a plurality of OLEDs and a portion of 215 in the pixel area A2] and including a first insulating film [320] disposed inside the pixel area [A2] and third [310] and fourth [330] insulating layers surrounding the first insulation layer and disposed in the pixel area.) 
Kim further discloses at ¶ 122 that the display panel including a multi-layered encapsulation layer (as shown in any of Figs. 18-20 and discussed above) has a thickness less than the thickness of the display panel including a single-layered encapsulation layer (as shown in Fig. 7.) 
Since Hwang, as discussed above, discloses a single-layered encapsulation layer and Kim discloses that the display panel including a multi-layered encapsulation layer has a thickness less than the thickness of the display panel including a single-layered encapsulation layer, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the single-layered encapsulation layer of Hwang display panel with a multi-layered encapsulation layer, in view of the teaching in the Kim reference, to improve the above modified display panel of the Hwang reference for the predictable result of at least reducing the thickness of the display panel.

	As per claim 12, Hwang discloses the touch sensor layer further including a first touch wiring and a second touch wiring (see at least Figs. 11-12, disclosing the touch sensor layer further including a first touch wiring [SP1/SP1H] and a second touch wiring [CP1].) Hwang further discloses the first touch wiring [touch pattern SP1/SP1H], the second touch wiring [CP1] connected between two touch patterns SP1, the third display wiring of BL1 connected between two touch patterns [SP1H], and the fourth display wiring of BL1 connected between two touch patterns [SP1H], all electrically connected (see at least Fig. 11; ¶ 198; ¶ 212,) but is silent to the first touch wiring [SP1/SP1H], the second touch wiring [CP1], the third display wiring of BL1, and the fourth display wiring of BL1 all made from a same material or “the first touch wiring is made from a same material as the third display wiring, and the second touch wiring is made from a same material as the fourth display wiring,” as claimed. Official Notice is taken that both the concept and the advantages of making the touch patterns and the connections between two touch patterns from a same material to simplify the manufacturing process in the touch panel are well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention of the pending application to make the first touch wiring, the second touch wiring, the third display wiring, and the fourth display wiring of the Hwang display panel from a same material, so as to simplify the manufacturing process in the touch panel.
	As per claim 13, Hwang discloses the first touch wiring [SP1] and the second touch wiring [CP1] located on different layers (see at least Fig. 12) and the second touch wiring [CP1] having a bridge pattern electrically connecting the first touch wiring [SP1] (see at least Fig. 11.)
As per claim 14, the above modified Hwang in view of Kim obviously renders the first insulating film including an organic layer planarizing the light-emitting device layer (see Kim any of Figs. 18-20; ¶ 187, disclosing the first insulating film [320] including an organic layer planarizing the light-emitting device layer.)
As per claim 15, Hwang further discloses comprising a second encapsulation layer  located on the touch sensor layer and including a second insulating film (see at least Fig. 12, disclosing a second encapsulation layer [63, POL] located on the touch sensor layer [see the rejection of claim 10] and including a second insulating film [63],) the second insulating film including an organic layer [see at least ¶ 205] planarizing the third display wiring and the display wiring,) and the second insulating film [63] not overlapping with the transmission area [HTA] (see at least Fig. 12.)
As per claim 16, Hwang discloses the planarization layer including an organic layer planarizing the transistor layer and not overlapping with the transmission area (see Hwang at least Fig. 12; ¶ 136, disclosing the planarization layer [40] including an organic layer planarizing the transistor layer and not overlapping with the transmission area [HTA].)
As per claim 17, Hwang discloses the light-emitting device layer including a common electrode located to not overlap with the transmission area (see Hwang at least Fig. 12, disclosing the light-emitting device layer including a common electrode [E2] located to not overlap with the transmission area [HTA].)
As per claim 18, the above modified Hwang in view of Kim obviously renders the light-emitting device layer including a bank layer having dams located on peripheral portions of the first insulating film in the pixel area (see Hwang at least Fig. 12, disclosing the light-emitting device layer including a bank layer [the portion of 50 in the pixel area AA]; Kim at least Fig. 18, disclosing the light-emitting device layer [OLED, a portion of 215 in the pixel area A2] including a bank layer [the portion of 215 in the pixel area 215] having dams located on peripheral portions of the first insulating film 320 in the pixel area A2.)
As per claim 19, Hwang discloses the light-emitting devices, the first display wiring, and the second display wiring located in the pixel area (see the discussion in the rejection of claim 10 for the light-emitting devices, the first display wiring, and the second display wiring; further see Hwang at least Figs. 4B, 12,) the first display wiring, the second display wiring, the third display wiring, and the fourth display wiring located in the wiring area (see the discussion in the rejection of claim 10 for the first display wiring, the second display wiring, the third display wiring, and the fourth display wiring; further see Hwang at least Figs. 4B, 12,) and the light-emitting devices not located in the wiring area (see at least Fig. 12,) and the light-emitting devices, the first display wiring, the second display wiring, the third display wiring, and the fourth display wiring not located in the transmission area (see at least Figs. 4B, 12.)
Allowable Subject Matter
Claims 1-4, 6-9 and 20 are allowed. Claim 5 would be allowable if rewritten to overcome the above objection.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the above objection.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a display panel and a display device thereof, capable of improving the transmittance of the transmission area and reducing the size of the wiring area. Claims 1, 11 and 20 identify the uniquely distinct limitations, “wherein the third display wiring of the touch sensor layer is in contact with the first display wiring of the transistor layer through a first contact hole and wherein the fourth display wiring of the touch sensor layer is in contact with the second display wiring of the transistor layer through a second contact hole.” The closest prior arts, Hwang and Kim, as discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ka et al. (US 2017/0294502 A1; see at least Figs. 1, 2, 10,) Park (US 2019/0214595 A1; see at least Figs. 1, 2, 23,) Bang et al. (US 2021/0359266 A1; see at least Figs. 1, 2, 6, 8,) and Jeong et al. (US 2021/0216157 A1; see at least Figs. 1, 4, 6,) all disclose related display device comprising a display panel comprising: a substrate including a plurality of subpixels, a first active area and a second active area, wherein the number of subpixels per unit area in the first active area is smaller than the number of subpixels per unit area in the second active area, the first active area comprising a pixel area, a wiring area and a transmission area; a transistor layer located on the substrate; a light-emitting device layer located on the planarization layer and including a plurality of light-emitting devices; a first encapsulation layer located on the light-emitting device layer; and a touch sensor layer located on the first encapsulation layer 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626